Citation Nr: 0811432	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  02-14 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to an effective date prior to October 7, 
1999, for a 50 percent rating for post-traumatic stress 
disorder (PTSD) (previously rated as schizophrenia).  

3.  Entitlement to an increased rating for PTSD, rated 50 
percent from October 7, 1999, through March 5, 2006, and 
rated 70 percent beginning March 6, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969 and from September 1974 to January 1976.  

In June 2000, the RO entered a decision granting the 
veteran's claim for an increased rating for his service-
connected right knee disorder, characterized as residuals of 
a right knee meniscectomy with chondromalacia and 
degenerative changes.  The RO assigned a 10 percent rating 
for the disorder, effective from October 7, 1999.  By the 
same decision, the RO denied the veteran's claims for service 
connection for PTSD and a right foot disorder, and for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  

The veteran initiated an appeal to the Board of Veterans' 
Appeals (Board), challenging the evaluation the RO assigned 
for his right knee disorder, and taking issue with the RO's 
denial of his three other claims.  In July 2002, the RO 
granted the claim for service connection for PTSD.  In short, 
the RO found that although service connection had been 
previously established for schizophrenia, the recent evidence 
of record established that the correct diagnosis for the 
condition was PTSD.  The RO assigned a 50 percent evaluation 
for the disorder, effective from October 7, 1999, and at the 
same time furnished the veteran a statement of the case (SOC) 
addressing the three remaining issues on appeal (i.e., 
entitlement to an increased rating for his right knee 
disorder, entitlement to service connection for a right foot 
disorder, and entitlement to TDIU).  

Thereafter, in September 2002, the veteran filed a 
substantive appeal with respect to the three remaining 
issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2002).  He also filed a notice of disagreement (NOD) with 
respect to the evaluation assigned for PTSD, and the 
effective date of the award.  The RO furnished the veteran an 
SOC as to these latter issues in January 2003, and he filed a 
substantive appeal as to those issues in May 2003.  

In November 2003, the veteran's case was reviewed by the 
Board.  It was determined at that time that the case required 
additional development.  Accordingly, it was remanded to the 
RO.  

In March 2004, while the case was in remand status, the RO 
awarded the veteran separate 10 and 20 percent evaluations 
for arthritis and instability of the right knee, 
respectively, effective from March 6, 2004.  The RO confirmed 
the 10 percent rating in effect for the right knee prior to 
March 6, 2004, however, and continued its prior denials of 
the other claims on appeal.  The case was returned to the 
Board in August 2004.  

After the veteran's case was received at the Board in August 
2004, his representative filed what he characterized as an 
NOD with respect to the effective date assigned for the 
separate 10 and 20 percent evaluations awarded for arthritis 
and instability of the right knee.  He argued that the 
separate ratings should have been made effective from 
February 2000, when a VA examination report showed the 
veteran's disability was manifested by restricted motion, 
joint line tenderness, and osteoarthritis.  However, as noted 
above, the veteran had already perfected an appeal with 
respect to his entitlement to an increased rating for his 
right knee disorder.  As part and parcel of that appeal, the 
Board determined in a decision in September 2004 that there 
was no need to initiate a separate appeal with respect to an 
"earlier effective date" for those evaluations.  

In the September 2004 decision the Board noted that, in its 
November 2003 remand, the Board had referred to the RO the 
matter of whether the RO committed clear and unmistakable 
error (CUE) when, in April 1976, it failed to award (or 
"restore") a 10 percent evaluation for the veteran's 
service-connected right knee disability following his release 
from his second period of active service.  The Board again 
referred that issue to the RO in September 2004.  However, it 
still does not appear that any action has been taken on that 
question.  Therefore, the matter is again referred to the RO.  
The September 2004 Board decision also denied increased 
ratings for the veteran's right knee disability.  

Finally, a June 2007 rating decision increased the rating for 
the veteran's PTSD to 70 percent, effective from March 6, 
2006, and granted a TDIU, also effective from March 6, 2006.  
The record does not reflect that the veteran has disagreed 
with the effective date that was assigned for the TDIU, 
although the appeal period for that issue has not yet 
expired.  Accordingly, the only issues remaining for 
appellate consideration are as stated on the title page of 
this decision.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's right foot disorder 
was first manifest many years after service and is not 
otherwise due to service.  The evidence also shows that his 
service-connected right knee disability did not cause or 
worsen the right foot disorder.  

2.  The veteran's claim for service connection for PTSD (and 
for an increased rating for his service-connected psychiatric 
disability) was received on October 7, 1999.  

3.  A 30 percent rating for PTSD was in effect prior to 
October 7, 1999.  A 50 percent rating was in effect prior to 
March 6, 2006.  A 70 percent rating for PTSD was assigned 
beginning March 6, 2006.  

4.  The evidence does not show that an increase in the 
veteran's PTSD occurred within one year prior to October 7, 
1999, so as to warrant a rating greater than 30 percent.  

5.  Prior to March 6, 2006, the veteran's PTSD was manifest 
by loss of sleep, depression, flashbacks and dreams of 
Vietnam, survivor guilt, withdrawal, and general family and 
job stress, indicating not more than moderate social or 
occupational impairment.  

6.  Beginning March 6, 2006, the veteran's PTSD was manifest 
by depression; decreased energy and concentration; inability 
to stand crowds; irritability; being quick to anger; daily 
intrusive thoughts, nightmares, and flashbacks of Vietnam; 
and more severe withdrawal; but memory, insight, and judgment 
were all good, and there was no suicidal or homicidal 
ideation; indicative of not more than severe social or 
occupational impairment.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by service, nor was it proximately caused by or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The criteria are not met for an effective date prior to 
October 7, 1999, for a 50 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.400(o)(2), 4.1, 4.2, 4.3, 4.7, 4.10, and Code 9411 
(2007).  

3.  The criteria are not met for an increased rating for 
PTSD, rated 50 percent from October 7, 1999, through March 5, 
2006, and rated 70 percent beginning March 6, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, and 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection for a right foot disability 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

The veteran's service medical records are completely silent 
for any complaints or clinical findings indicating that he 
had a chronic right foot disorder during service.  

The post-service clinical records and the reports of two VA 
compensation examiners, in March 2004 and February 2006, 
indicate that the veteran has hallux valgus, a bunion 
deformity, and a boutonniere deformity of his right foot.  
Although the 2004 VA compensation examiner stated that it was 
"difficult to attribute [the veteran's foot disorders] to 
his knee injury," the 2006 examiners stated that it is less 
likely than not that the service-connected right knee injury 
either caused or worsened the right foot disorders.  There is 
no medical evidence supporting a nexus between the veteran's 
right knee disability and his right foot disorders - either 
showing proximate causation or aggravation of the right foot 
disorders by the knee disability.  

Accordingly, the Board concludes that the criteria are not 
met for service connection for a right foot disorder, either 
as directly due to service or as due to the veteran's 
service-connected right knee disability.  

For the foregoing reasons, the claim for service connection 
for a right foot disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Increased ratings for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court of Appeals for Veterans Claims (Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

The records show that a letter was received from the veteran 
on October 7, 1999, in which he stated he was seeking a 
rating for PTSD and to "have my benefit increased."  The 
Board is unable to identify any document received prior to 
that date that can be construed as a claim for an increased 
rating for the veteran's service-connected psychiatric 
disability or for a claim for service connection for PTSD.  
Therefore, the veteran's claim concerning PTSD was received 
on October 7, 1999.  

Service connection for schizophrenia has been in effect since 
1976, and a 30 percent rating was assigned for the 
disability, effective from August 1989.  Although a rating 
decision in June 2000 initially denied service connection for 
PTSD, a rating decision in July 2002 determined that the 
veteran's current service-connected psychiatric disorder was 
properly diagnosed as PTSD and increased the rating for the 
disability to 50 percent, effective from October 7, 1999.  

The VA treatment records indicate that the veteran 
participated in PTSD group therapy and received individual 
counseling at a Vet Center from July 1998 through February 
2001.  Counselors stated that he appeared depressed.  The 
veteran's pertinent complaints were loss of sleep, 
depression, flashbacks and dreams about Vietnam, survivor 
guilt, being withdrawn, and general family and job stress.  
The veteran and his wife primarily participated in 
family/marital sessions.  It was noted that he was working on 
setting up his own business.  


VA compensation examiners in January 2001 and March 2004 
recorded similar manifestations of the veteran PTSD - lack 
of speech or thought disturbance, grossly intact cognitive 
ability, absence of suicidal or homicidal ideation or intent, 
but with somewhat constricted affect, decreased motivation, 
decreased ability to concentrate, and nightmares and 
flashback of Vietnam.  The veteran had maintained consistent 
part-time employment through the flexibility of his 
supervisor.  He reported having a good relationship with his 
wife.  The January 2001 examiner estimated the veteran's 
social and occupational impairment as moderate and assigned a 
GAF score of 55.  The examiner in March 2004 noted the 
veteran's report that he was housebound and only "stares out 
of the window."  That examiner assigned a GAF score of 50.  
Those manifestations fit squarely within the criteria for a 
50 percent rating for PTSD.  

The veteran was hospitalized in August 2004 for treatment of 
symptoms of escalating anger, agitation, and depression.  On 
hospital admission, his GAF score was noted to be 35.  During 
the hospitalization, the veteran underwent therapy and 
adjustment of his medications.  On discharge, his GAF score 
was reported to be 55.  

During VA clinic visits in November 2004 and January 2005, 
the veteran's GAF score was noted to be 65, indicating 
further improved PTSD symptoms.  

Another VA psychiatric compensation examination was conducted 
on March 6, 2006.  That examiner indicated that the veteran's 
PTSD manifestations had worsened.  It was noted that the 
veteran reported decreased energy and concentration, 
inability to stand crowds, irritability, and being quick to 
anger; the examiner noted that the veteran's activities 
consisted essentially of just sitting and staring out the 
window.  The veteran that he wife didn't get along well, ever 
since his return from Vietnam.  He had difficulty getting 
along with others, and isolated himself.  The veteran 
reported that he complied with medication and outpatient 
follow-up, but that he had daily intrusive thoughts of 
Vietnam, as well as nightmares and flashbacks.  The examiner 
noted the veteran's depressed mood.  He indicated that there 
were no hallucinations, or suicidal or homicidal ideation, 
and there was no evidence of paranoia or delusions.  Memory 
intact, insight and judgment both good.  The examiner 
recorded a current GAF score of 45.  He stated that the 
veteran displayed severe impairment in social and 
occupational impairment which was additionally complicated by 
depressive symptoms.  The examiner stated that the veteran 
was not capable of maintaining gainful employment.  

First, the Board finds that the medical evidence does not 
show that the veteran's PTSD manifestations met the criteria 
for a 50 percent rating at any time prior to the date of 
receipt of his claim for an increased rating, October 7, 
1999.  Prior to that date, the evidence shows that his PTSD 
manifestations produced no more than slight impairment.  
Therefore, an effective date for the assigned 50 percent 
rating prior to that date is not warranted.  The Board 
acknowledges that the report of the March 2006 VA examination 
contains a sentence reciting that the veteran "is entitled 
to an effective date prior to 10/7/99 for the assignment of a 
50% evaluation for PTSD."  This sentence appears to be a 
recitation of this issue from the request for examination; 
unlike the examiner's opinion concerning the veteran's 
entitlement to a higher disability rating, this sentence is 
not prefaced by the phrase "[i]n the opinion of this 
examiner."  Moreover, if this sentence is, indeed, the 
opinion of the examiner, there is no explanation concerning 
the basis for such an opinion.  Consequently, the Board gives 
this sentence no weight in considering the effective date of 
the 50 percent rating for PTSD.

Further, between October 7, 1999, and March 6, 2006, the 
Board finds that the medical evidence clearly shows that the 
veteran's PTSD manifestations did not produce more than 
moderate impairment.  This finding is supported by the 
reports of the January 2001 and March 2004 VA compensation 
examiners, as well as the statements of the March 2006 VA 
examiner who clearly indicated that the veteran's psychiatric 
symptoms had worsened on that examination.  The Board is 
aware that the veteran was hospitalized in August and 
September 2004 for treatment of his psychiatric symptoms.  
However, with therapy and medication adjustment, his symptoms 
improved to pre-hospitalization levels.  

Further, the March 2006 examiner did not report any 
psychiatric manifestations that would indicate total social 
and occupational impairment.  Although that examiner stated 
that the veteran was not capable of maintaining gainful 
employment, that degree of impairment is clearly contemplated 
by the criteria for a 70 percent rating.  Moreover, the 
veteran's inability to maintain employment has already been 
recognized by the assignment of a total disability rating 
based on individual unemployability.  

Therefore, the Board concludes that the criteria are not met 
for more than a 50 percent rating for the veteran's service-
connected PTSD prior to March 6, 2006, and that the criteria 
are not met for a rating greater than 70 percent beginning 
March 6, 2006.  

The Appeals Management Center has already determined that the 
veteran's case does not present such an unusual or 
exceptional disability picture as to warrant referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b), and the Board concurs.  

For all the foregoing reasons, the claims for an earlier 
effective date for a 50 percent rating for PTSD and for 
increased ratings for the veteran's PTSD must be denied.  The 
Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decisions and the statements of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of his PTSD and 
the effect such worsening has on his employment and daily 
life.  The report of the March 2006 VA compensation 
examination indicates that the veteran specifically discussed 
the effects of his PTSD on his employment and on his daily 
activities.  Thus, the Board concludes that the veteran, in 
this instance, was not prejudiced by the lack of specific 
notice required by Vazquez-Flores prior to adverse decisions 
that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in June 2000.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the February 2004 letter, and 
so is harmless.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Also, in 
August 2006, the Appeals Management Center notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded five VA compensation examinations, 
and VA treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

Service connection for a right foot disability is denied.  

An effective date prior to October 7, 1999, for a 50 percent 
rating for PTSD is denied.  

An increased rating for PTSD, rated 50 percent from October 
7, 1999, through March 5, 2006, and rated 70 percent 
beginning March 6, 2006, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


